Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to communications filed on 9/17/2019.  Accordingly, claims 1- 24 are pending.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1- 13—in particular Independent claim 1—are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “monitoring, computing and generating” data. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. But for the “planting implement” language, the claims encompass a user simply comparing the collected data to a predetermined/configurable threshold in his/her mind. The mere nominal recitation of a generic implement, bus, processor and memory does not take the claim limitation out of the mental processes grouping. Thus, the claims recite a mental process which is an abstract idea.
This judicial exception is not integrated into a practical application. The claims recite the elements of monitoring, computing and generating, and that a generic computer preform these steps. The monitoring steps are recited at a high level of generality (i.e., as a general means of receiving/transmitting and storing data for use in the computing step), and as such they amount to mere data gathering, which is a form of insignificant extra-solution activity. The unit/processor that performs the computing step is recited at a high level of generality, and merely automates the monitoring and generating steps. Each of the additional limitations are no more than mere instructions to apply the The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.
For the monitoring, computing and generating steps were considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background does not provide any indication that the processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1- 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hale et al. (US 5878371) in view of Sauder et al. (US 2010/0010667 A1).
As per claim 1 Hale, discloses: a method of monitoring a planting implement having a plurality of row units for planting seed in a field, the method comprising:
monitoring a row unit location of each of the plurality of row units (See Hale at least fig. 1 [100, 138] & Col. 2 lines 53-67 "site specific farming data including vehicles equipped with sensors for sampling site-specific characteristics, valid and synthesized characteristic data");
monitoring one or more row unit performance criteria of each of the plurality of row units, wherein the one or more row unit performance criteria include a criterion that is related to a seed population planted by the row unit at said row unit location (See Hale at least fig. 1 [116, 128, 155] &  col. 2 line 53- col. 3 line 63 "Data processing Unit, reconfigurable display, electronic displays, and yield module unit, spatially variable characteristics--i.e., seeds--as field is traversed); and
generating a spatial map of for the row unit performance criterion that is related to the seed population (See Hale at least fig. 4, 6A-6C & col. 2 line 53- col. 3 line 63 "generating electronic display representing the farming data, synthesized farming data").  
Hale discloses the invention as detailed above.
Hale additionally discloses performing statistical analysis of the farming data (See Hale at least col. 2 line 53- col. 3 line 63).
However, Hale does not appear to explicitly disclose computing deviation values (DVs) related to the seed population at the plurality of location and wherein the spatial maps are of said deviation values. 
Nevertheless, Sauder--who is in the same field of endeavor--discloses computing deviation values (DVs) related to the seed population at the plurality of location and wherein the spatial maps are of said deviation values (see Sauder at least fig. 5-9, 11 & 13 ¶ 3-5, 41-88 "calculated seed population and population deviation").

Motivation for combining Hale and Sauder not only comes from knowledge well known in the art but from both Hale (see at least col. 1 line 18- col. 3 line 63) and Sauder (see at least ¶ 2-7). 
Both Hale and Sauder disclose claim 2: wherein said one or more row unit performance criteria include a criterion that is related to a seed spacing effected by the row unit at said row unit location (See Hale at least fig. 4, 6A-6C & col. 2 line 53- col. 3 line 63 "generating electronic display representing the farming data, synthesized farming data" and see Sauder at least fig. 5-9, 11 & 13 ¶ 3-5, 41-88 "calculated seed population, spacing and population deviation").  
One of ordinary skill in the art would have been motivated to combine Hale and Sauder in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Hale and Sauder disclose claim 3: wherein said one or more row unit performance criteria include a criterion that is related to a ride quality experienced by the row unit at said row unit location (See Hale at least fig. 4, 6A-6C & col. 2 line 53- col. 3 line 63 "generating electronic display representing the farming data, synthesized farming data" and see Sauder at least fig. 5-9, 11 & 13 ¶ 3-5, 41-88 "smooth ride").  
One of ordinary skill in the art would have been motivated to combine Hale and Sauder in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Hale and Sauder disclose claim 4: wherein said one or more row unit performance criteria include a criterion that is related to a downforce imposed by the row unit on a soil surface at said row unit location (See Hale at least fig. 4, 6A-6C & col. 2 line 53- col. 3 line 63 "soil moisture levels" and see Sauder at least fig. 5-9, 11 & 13 ¶ 3-5, 41-88 "calculated seed population, spacing and population deviation").  
One of ordinary skill in the art would have been motivated to combine Hale and Sauder in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Hale and Sauder disclose claim 5: wherein said spatial map includes a plurality of map blocks, each map block being having a color corresponding to a range of deviation values of said criterion that is related to the seed population (See Hale at least fig. 4, 6A-6C & col. 2 line 53- col. 3 line 63 "generating electronic display representing the farming data, synthesized farming data" and see Sauder at least fig. 5-9, 11 & 13 ¶ 3-5, 41-88 "calculated seed population, spacing and population deviation").  
One of ordinary skill in the art would have been motivated to combine Hale and Sauder in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Hale and Sauder disclose claim 6: wherein each map block has a map position corresponding to said row unit location at a time interval during which said one or more row unit performance criteria are measured (See Hale at least fig. 4, 6A-6C & col. 2 line 53- col. 3 line 63 "generating electronic display representing the farming data, synthesized farming data" and see Sauder at least fig. 5-9, 11 & 13 ¶ 3-5, 41-88 "calculated seed population, spacing and population deviation").  
One of ordinary skill in the art would have been motivated to combine Hale and Sauder in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Hale and Sauder disclose claim 7: wherein said one or more row unit performance criteria include a criterion that is related to a seed spacing effected by the row unit at said row unit location (See Hale at least fig. 4, 6A-6C & col. 2 line 53- col. 3 line 63 "generating electronic display representing the farming data, synthesized farming data" and see Sauder at least fig. 5-9, 11 & 13 ¶ 3-5, 41-88 "calculated seed population, spacing and population deviation").  
One of ordinary skill in the art would have been motivated to combine Hale and Sauder in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
  Both Hale and Sauder disclose claim 8: wherein said one or more row unit performance criteria include a criterion that is related to a ride quality experienced by the row unit at said row unit location (See Hale at least fig. 4, 6A-6C & col. 2 line 53- col. 3 line 63 "generating electronic display representing the farming data, synthesized farming data" and see Sauder at least fig. 5-9, 11 & 13 ¶ 3-5, 41-88 "calculated seed population, smooth ride, spacing and population deviation").  
One of ordinary skill in the art would have been motivated to combine Hale and Sauder in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Hale and Sauder disclose claim 9: wherein said one or more row unit performance criteria include a criterion that is related to a downforce imposed by the row unit on a soil surface at said row unit location (See Hale at least fig. 4, 6A-6C & col. 2 line 53- col. 3 line 63 "generating electronic display representing the farming data, synthesized farming data" and see Sauder at least fig. 5-9, 11 & 13 ¶ 3-5, 41-88 "calculated seed population, down force, spacing and population deviation").  
One of ordinary skill in the art would have been motivated to combine Hale and Sauder in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Hale and Sauder disclose claim 10: wherein said spatial map is superimposed over an aerial image, wherein each map block has a geo-referenced position, wherein each map block is superimposed over a portion of said aerial image corresponding to said geo-referenced position of said map block (See Hale at least fig. 4, 6A-6C & col. 2 line 53- col. 3 line 63 "generating electronic display representing the farming data, synthesized farming data" and see Sauder at least fig. 5-9, 11 & 13 ¶ 3-5, 41-88 "calculated seed population, spacing and population deviation").  

Both Hale and Sauder disclose claim 11: wherein said spatial map includes a graphical representation of the planting implement (See Hale at least fig. 4, 6A-6C & col. 2 line 53- col. 3 line 63 "generating electronic display representing the farming data, synthesized farming data" and see Sauder at least fig. 5-9, 11 & 13 ¶ 3-5, 41-88 "calculated seed population, spacing and population deviation").  
One of ordinary skill in the art would have been motivated to combine Hale and Sauder in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Hale and Sauder disclose claim 12: wherein a graphical location of said graphical representation corresponds to a geo-referenced position of the implement, and wherein said graphical location is adjusted as the implement traverses the field (See Hale at least fig. 4, 6A-6C & col. 2 line 53- col. 3 line 63 "generating electronic display representing the farming data, synthesized farming data" and see Sauder at least fig. 5-9, 11 & 13 ¶ 3-5, 41-88 "calculated seed population, spacing and population deviation").  
One of ordinary skill in the art would have been motivated to combine Hale and Sauder in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Hale and Sauder disclose claim 13: A method of monitoring an agricultural implement, comprising: receiving as-applied data from an implement sensor with the monitor device, said as- applied data corresponding to said implemented prescription; processing said as-applied data with said monitor device to generate processed as-applied data; comparing authentication data from said monitor device to a key stored in a memory of said communication module; permitting communication of said as-applied data between said monitor device and said display device via said communication module if said authentication data corresponds to said key; wherein said communication module (See Hale at least fig. 4, 6A-6C & col. 2 line 53- col. 3 line 63 "generating electronic display representing the farming data, synthesized farming data" and see Sauder at least fig. 5-9, 11 & 13 ¶ 3-5, 41-88 "calculated seed population, spacing and population deviation").  
One of ordinary skill in the art would have been motivated to combine Hale and Sauder in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Hale and Sauder disclose claim 14: further including: modifying prescription data on said display device; transmitting said prescription data to said monitor device via said communication module (See Hale at least fig. 4, 6A-6C & col. 2 line 53- col. 3 line 63 "generating electronic display representing the farming data, synthesized farming data" and see Sauder at least fig. 5-9, 11 & 13 ¶ 3-5, 41-88 "calculated seed population, spacing and population deviation").  
One of ordinary skill in the art would have been motivated to combine Hale and Sauder in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Hale and Sauder disclose claim 15: wherein said display device comprises a multi-function computing device (See Hale at least fig. 4, 6A-6C & col. 2 line 53- col. 3 line 63 "generating electronic display representing the farming data, synthesized farming data, DPU" and see Sauder at least fig. 5-9, 11 & 13 ¶ 3-5, 41-88 "calculated seed population, spacing and population deviation").  
One of ordinary skill in the art would have been motivated to combine Hale and Sauder in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Hale and Sauder disclose claim 16: wherein said display device includes memory, wherein an Internet browser is stored in said memory (See Hale at least fig. 4, 6A-6C & col. 2 line 53- col. 3 line 63 "portable computer, DPU and memory card" and see Sauder at least fig. 5-9, 11 & 13 ¶ 3-5, 41-88 "calculated seed population, spacing and population deviation").  

Both Hale and Sauder disclose claim 17: further including: comparing said authentication data to a key stored in memory of said communication module; and permitting communication of said as-applied data and said prescription data between said communication module and said display device if said authentication data corresponds to said key (See Hale at least fig. 4, 6A-6C & col. 2 line 53- col. 3 line 63 "generating electronic display representing the farming data, synthesized farming data" and see Sauder at least fig. 5-9, 11 & 13 ¶ 3-5, 41-88 "calculated seed population, spacing and population deviation").  
One of ordinary skill in the art would have been motivated to combine Hale and Sauder in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Hale and Sauder disclose claim 18: wherein said display device comprises a multi-function computing device, and wherein said display device includes a camera, a GPS receiver, and a modem (See Hale at least fig. 4, 6A-6C & col. 2 line 53- col. 3 line 63 "generating electronic display representing the farming data, synthesized farming data, GPS antenna, DGPS and Ground speed sensor" and see Sauder at least fig. 5-9, 11 & 13 ¶ 3-5, 41-88 "calculated seed population, spacing and population deviation").  
One of ordinary skill in the art would have been motivated to combine Hale and Sauder in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Hale and Sauder disclose claim 19: wherein said as-applied data comprises a seed sensor signal and wherein said implement actuator comprises a seed meter drive (See Hale at least fig. 4, 6A-6C & col. 2 line 53- col. 3 line 63 "generating electronic display representing the farming data, synthesized farming data, GPS antenna, DGPS and Ground speed sensor" and see Sauder at least fig. 5-9, 11 & 13 ¶ 3-5, 41-88 "calculated seed population, spacing and population deviation").  

Both Hale and Sauder disclose claim 20: wherein said map represents a spatial variation in population deviation (See Hale at least fig. 4, 6A-6C & col. 2 line 53- col. 3 line 63 "generating electronic display representing the farming data, synthesized farming data, GPS antenna, DGPS and Ground speed sensor" and see Sauder at least fig. 5-9, 11 & 13 ¶ 3-5, 41-88 "calculated seed population, spacing and population deviation").  
One of ordinary skill in the art would have been motivated to combine Hale and Sauder in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Hale and Sauder disclose claim 21: wherein said map represents both spatial variation in ground contact and downforce (See Hale at least fig. 4, 6A-6C & col. 2 line 53- col. 3 line 63 "generating electronic display representing the farming data, synthesized farming data, GPS antenna, DGPS and Ground speed sensor" and see Sauder at least fig. 5-9, 11 & 13 ¶ 3-5, 41-88 "calculated seed population, spacing, down force, and population deviation").  
One of ordinary skill in the art would have been motivated to combine Hale and Sauder in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Hale and Sauder disclose claim 22: further including: counting seed pulses in subsequent intervals; calculating time between corresponding seed pulses in said subsequent intervals;  23Atty Dkt: 60403-2169 determining a row velocity in a first interval; and calculating as-applied population within said first interval (See Hale at least fig. 4, 6A-6C & col. 2 line 53- col. 3 line 63 "generating electronic display representing the farming data, synthesized farming data, GPS antenna, DGPS and Ground speed sensor" and see Sauder at least fig. 5-9, 11 & 13 ¶ 3-5, 41-88 "calculated seed population, spacing and population deviation").  

Both Hale and Sauder disclose claim 23:  further including: recording times of seed pulses within subsequent intervals; identifying and classifying errors within a first interval; counting a number of errors of each type of error within a first interval; determining a number of good blocks and a number of error blocks to place within a map unit; and randomizing a spatial order of said good blocks and said error blocks within said map unit (See Hale at least fig. 4, 6A-6C & col. 2 line 53- col. 3 line 63 "generating electronic display representing the farming data, synthesized farming data, GPS antenna, DGPS and Ground speed sensor" and see Sauder at least fig. 5-9, 11 & 13 ¶ 3-5, 41-88 "calculated seed population, spacing and population deviation").  
One of ordinary skill in the art would have been motivated to combine Hale and Sauder in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Hale and Sauder disclose claim 24: wherein said map represents a spatial variation in one of ride quality, downforce, singulation, spacing, and population deviation (See Hale at least fig. 4, 6A-6C & col. 2 line 53- col. 3 line 63 "generating electronic display representing the farming data, synthesized farming data, GPS antenna, DGPS and Ground speed sensor" and see Sauder at least fig. 5-9, 11 & 13 ¶ 3-5, 41-88 "calculated seed population, spacing and population deviation").  
One of ordinary skill in the art would have been motivated to combine Hale and Sauder in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on 9-9:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MACEEH . ANWARI
Primary Examiner
Art Unit 3663



	
	/MACEEH ANWARI/               Primary Examiner, Art Unit 3663